EXHIBIT 10(D)


THIRD AMENDMENT TO CREDIT AGREEMENT

        THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this `Amendment"), dated as
April 17, 2001 (the "Third Amendment Effective Date"), is by and among Clarion
Technologies, Inc., a Delaware corporation (the "Company"), its Subsidiaries,
(the Company and the Subsidiaries are referred to jointly herein as the "Loan
Parties", and individually from time to time as a "Loan Party"), the Banks set
forth on the signature page(s) hereof (the "Banks"), and LaSalle Bank National
Association, as Agent for the Banks (in such capacity the "Agent").

RECITALS

        A.        The Loan Parties, the Agent and the Banks are parties to a
Credit Agreement dated as of February 29, 2000 (as now and hereafter amended,
the "Credit Agreement"), pursuant to which the Banks agreed, subject to the
terms and conditions thereof, to extend credit to the Loan Parties. The Loan
Parties, William Blair Mezzanine Capital Fund III, L.P. ("William Blair") and
the Agent are parties to a Subordination Agreement dated as of July 21, 2000 (as
from time to time amended the "Subordination Agreement"), pursuant to which the
parties agreed to the subordination of certain indebtedness of the Loan Parties
to William Blair to the indebtedness of the Loan Parties to the Banks.

        B.        The Credit Agreement was amended by a First Amendment to
Credit Agreement dated as of June 20, 2000 (the "First Amendment") among the
Loan Parties, the Banks and the Agent, and by a Second Amendment to Credit
Agreement dated as of July 21, 2000 (the "Second Amendment"), among the Loan
Parties, the Banks and the Agent, pursuant to which, in each case, the parties
agreed to modify certain terms and conditions of the extension of credit to the
Loan Parties.

        C.        Subsequent to December 31, 2000, the Representative informed
the Agent and the Banks that the Loan Parties were in violation of certain
covenants set forth in the Credit Agreement and that as a result Events of
Default had occurred under the Credit Agreement. Such Events of Default resulted
from the Company's violation of the following provisions of the Credit
Agreements (i) the covenant contained in Section 10.6.1 as of December 30, 2000;
(ii) the covenant contained in Section 10.6.2 as of December 30, 2000; (iii) the
covenant contained in Section 10.6.3 as of December 30, 2000; (iv) the covenant
contained in Section 10.6.4 as of December 30, 2000; (v) the covenant contained
in Section 10.6.5 as of December 30, 2000; (vi) the covenant contained in
Section 10.6.6 as of December 30, 2000, (vii) certain of the reporting covenants
contained in Sections 10.1.1-10.1.9, as of the Third Amendment Effective Date,
(viii) Section 12.1.2 of the Credit Agreement requiring the Loan Parties to pay
certain Debt, (ix) Section 10.25 of the Credit Agreement requiring the Loan
Parties to maintain certain Minimum Hedging Obligations, and (x) Section 10.10
of the Credit Agreement prohibiting the Loan Parties and any Subsidiary from
making certain Restricted Payments.

        D.        The Credit Agreement (as modified by the First Amendment and
the Second Amendment, all promissory notes executed by any Loan Party in favor
of the Agent andlor the Banks, and any and all of the Collateral Documents
(including without limitation all security agreements, mortgages, guaranties,
pledges and other instruments, documents or agreements of any kind evidencing or
securing the indebtedness of the Loan Parties in favor of the Banks) are
sometimes referred to collectively herein as the "Loan Documents."


1


--------------------------------------------------------------------------------

        E.        On March 20, 2001, representatives of the Loan Parties, the
Banks and the Agent met to, among other things, discuss the Company's business
plan and proposed financial strategy. Following such meeting the Company
informed the Agent and the Banks that the Company anticipated it would require
additional operating capital to meet certain operating expenses during the week
of March 23, 2001. The Company subsequently advised the Agent and the Banks that
Craig and Emilie Wierda had made an advance of funds to the Company in the
approximate amount of $161,000 (the "Interim Funding"), as necessary to permit
the Loan Parties to pay their required operating expenses during the week of
March 23, 2001. On or about April 2, 2001 the Loan Parties paid to the Banks the
principal installment required to be paid as of March 31, 2001 under the Credit
Agreement with respect to Term Loan A.

        F.        The Loan Parties remain in violation of each of the covenants
described in Recital Paragraph C and in violation of the Loan Documents due to
the late payment of principal on Term Loan A described in Recital Paragraph E
above (collectively the "Existing Defaults").

        G.        As a consequence of the Existing Defaults, among other things,
(i) the Required Banks have the right at any time to declare all indebtedness
owed to the Banks by the Loan Parties and all other obligations owed to the
Banks or the Agent under the Loan Documents to be immediately due and payable,
pursuant to Section 12.2 of the Credit Agreement and (ii) the Banks have no
obligation to advance further loans or credit to the Loan Parties, pursuant to
Section 2.5 and Section 11.2.1 of the Credit Agreement.

        H.        The Company and its advisors have requested that the Agent and
the Banks, in lieu of the exercise of remedies available under the Loan
Documents or at law or in equity, (i) waive the Existing Defaults, (ii) extend
to the Loan Parties a period of time in which the Loan Parties can attempt to
restructure their financial affairs and negotiate and implement a long term
restructuring plan acceptable to the Agent and the Banks, (iii) permit the Loan
Parties to incur additional indebtedness subordinate to the indebtedness of the
Loan Parties to the Banks, so as to provide the Loan Parties with additional
working capital, (iv) make certain amendments to the Borrowing Base so as to
permit certain otherwise ineligible Accounts Receivable of the Loan Parties to
constitute an Eligible Account Receivable under the Credit Agreement, (v) permit
the Loan Parties to continue to borrow under an increased revolving credit
facility established under the tenms of the Credit Agreement and to obtain an
additional Term Loan from the Banks, and (vi) temporarily defer the scheduled
installment payment of principal on Term Loan A.

        I.          Based upon the foregoing recitals, and without (except as
otherwise expressly set forth in Section 1.12 of this Amendment) waiving any
existing or future rights or remedies which the Agent and/or the Banks may have
against any of the Loan Parties, the Agent and the Banks are willing to amend
the terms of the Credit Agreement under the terms and conditions expressly set
forth herein.


TERMS

        In consideration of the premises and of the mutual agreements herein
contained, the parties agree as follows:



2


--------------------------------------------------------------------------------

ARTICLE 1.
DEFAULT AND RESTRUCTURING PROVISIONS

        1.1        Affirmation of Recitals. The Loan Parties each hereby
acknowledge and affirm the accuracy of the foregoing recitals.

        1.2        Existing Defaults. The Loan Parties acknowledge the
occurrence of the Existing Defaults and the continuation of such Existing
Defaults through the date of this Amendment. As a result of the Existing
Defaults, the Loan Parties acknowledge that the Required Banks have the right to
terminate the Commitments and to declare all indebtedness owed by the Loan
Parties to the Banks to be immediately due and payable. Also as a result of the
Existing Defaults, the Loan Parties acknowledge and confirm that (i) the Loan
Parties have agreed not to make, and will not at any time make, any payment
whatsoever on account of any Subordinated Debt or on account of the matters
described in Section 1.12(c) and Schedule 1.12 hereof prior to April 30, 2002,
absent the prior written consent of the Required Banks (or the Agent acting with
the consent of the Required Banks), which consent may be exercised in the sole
and absolute discretion of the Required Banks, and (ii) William Blair and its
designees have agreed, as the holder of certain Subordinated Debt (and
notwithstanding the lack of issuance of any Senior Default Notice under the
terms of the Subordination Agreement) not to receive any payment related to any
Subordinated Debt prior to April 30, 2002.

        1.3        Restructuring Conditions. From and after the Third Amendment
Effective Date, subject to strict compliance with the terms and conditions set
forth herein, the Banks agree to refrain from enforcing their rights and
remedies based on the Existing Defaults while the Loan Parties and their
consultants attempt to formulate and implement their plan for improvement of the
Loan Parties' financial condition, provided that the agreement contained herein
shall not create a waiver of the right of the Agent or the Banks, upon the
occurrence of a Restructuring Event of Default (as defined in Section 1.7
hereof), to enforce available rights and remedies at any time, in their sole
discretion, in accordance with the Credit Agreement (as modified herein) and the
other Loan Documents. Absent an earlier Restructuring Event of Default, the Loan
Parties shall be permitted to implement their restructuring efforts during the
period from the Third Amendment Effective Date through April 30, 2002 (the
"Restructuring Period"). The Loan Parties' restructuring opportunity shall be
governed by and subject to the following terms and conditions:

          a.         The Company shall keep the representatives of the Agent and
the Banks apprised of the Loan Parties' business and financial operations and of
any material discussions and negotiations pertaining to lessors, vendors,
suppliers, customers, creditors, joint venture partners, acquisition targets or
potential purchasers of any business segments or significant assets of any Loan
Party.


          b.         Notwithstanding any prior practice, the Loan Parties shall
strictly comply with the financial reporting requirements under the Loan
Documents, as modified herein. As a supplement to the reporting requirements set
forth in Section 10.1 of the Credit Agreement, not later than Thursday of each
week during the Restructuring Period, the Company and its financial and
operational advisors will deliver to the Agent and the Banks, in form and detail
satisfactory to the Agent, weekly updates related to the detailed 13-week
rolling cash flow forecast as required under Section 4.2 of this Amendment; and
not later than the tenth (10th) Business Day of each month during the
Restructuring Period, the Company and its consultants will deliver to the Agent
and the Banks, in form and detail satisfactory to the Agent, summary agings of
accounts payable and accounts receivable for each Loan Party as of the end of
the prior month. The Company shall further deliver to the Agent, promptly upon
receipt thereof, copies of any correspondence, letters of intent, agreements or
similar documents pertaining in any manner to any proposed sale or other
disposition of any assets of any of the Loan Parties other than in the ordinary
course of business and aggregating in excess of $500,000, including without
limitation, the Montpelier Sale.



3


--------------------------------------------------------------------------------



          c.        (i)         The Loan Parties shall pay when due all amounts
owed to the Agent and the Banks under the Loan Documents, as amended by this
Amendment.
                       (ii)        The Banks agree to permit payments of
principal on Term Loan A in accordance with the terms and conditions of
Substitute Term Note A attached hereto as Exhibit C. At the end of the
Restructuring Period (on April 30, 2002), or upon the occurrence of an earlier
Restructuring Event of Default, the entire principal amount of Term Loan A and
any accrued but unpaid interest thereon shall immediately be due and payable
without further action on behalf of the Agent or the Banks, and the Banks shall
have the remedies as described in this Amendment.


          d.         The aggregate outstanding amount of the Revolving Credit
Loans shall not exceed the Revolving Credit Commitment, as modified under the
terms of this Amendment.


          e.         All representations and warranties made by the Loan Parties
under this Amendment shall be true and correct.


          f.        (i)         No event shall occur which would have a Material
Adverse Effect with respect to any Loan Party.
                       (ii)        For each "Measuring Period" (defined below)
during the Restructuring Period, the actual cumulative "Net Cash Flow" (defined
below) of the Loan Parties on a consolidated basis during such Measuring Period
shall equal or exceed the projected Net Cash Flow for such Measuring Period as
compared against the Approved Budget (or Updated Approved Budget, as applicable
hereunder), within a negative variance of the greater of: (a) $500,000 or thirty
percent (30%) for the first Measuring Period, (b) $500,000 or twenty percent
(20%) for the second Measuring Period, and (c) $500,000 or ten percent (10%) for
each Measuring Period thereafter. The term "Net Cash Flow" shall mean the excess
(if any) of the consolidated aggregate cash receipts of the Loan Parties during
the relevant period (including the Loan Parties' share (if any) of any cash
proceeds generated by any sale of assets as otherwise permitted under this
Amendment) compared to the consolidated aggregate cash disbursements of the Loan
Parties during such period for operating expenses, taxes and debt service, all
as shown on the reports required pursuant to Section 4.2 of this Amendment and
prepared in a manner consistent with the presentation set forth in the Approved
Budget and the Updated Approved Budget. The cumulative Net Cash Flow of the Loan
Parties shall be measured as of the end of each calendar month, for the
cumulative period commencing April 1, 2000 and ending on the last day of each
successive month (each a "Measuring Period") (i.e., the first Measuring Period
shall be a one-month period commencing April 1, 2000 and ending April 30, 2000,
the second Measuring Period shall be a two-month period commencing April 1, 2000
and ending May 31, 2000, etc.).



4


--------------------------------------------------------------------------------



                     (iii)         The Loan Parties shall not, absent the prior
written consent of the Required Lenders, disburse any funds in an amount that
would cause a violation of the net cash flow restrictions or other payment
restrictions set forth above, and shall not in any event disburse any funds in a
manner inconsistent with any other restrictions set forth in this Amendment or
the Loan Documents.


          g.         No judgment, order, decree, injunction or finding by any
court, arbitrator or similar tribunal shall be entered against any Loan Party in
any such action or proceeding or any other action or proceeding that would
prevent, impair or delay the completion of the Loan Parties' business
improvement plan. No action or proceeding shall be commenced or continued
against any Loan Party that would, if adversely determined, either singly or in
combination with other pending or new actions or proceedings, cause a Material
Adverse Effect or prevent, impair or delay the completion of the Loan Parties'
business improvement plan.


          h.         No Loan Party shall (i) file with any bankruptcy court or
be the subject of any petition under title 11 of the United States Code (the
"Bankruptcy Code'), (ii) be the subject of any order for relief issued under the
Bankruptcy Code, (iii) file or be the subject of any petition seeking any
liquidation, reorganization, adjustment, protection, arrangement, composition,
dissolution or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, reorganization or other relief for
debtors, (iv) have sought or consented to or acquiesced in the appointment of
any receiver, trustee, conservator, liquidator, custodian or other similar
official, or (v) be the subject of any order, judgment or decree entered by any
court of competent jurisdiction approving a petition filed against such party
for any liquidation, reorganization, adjustment, protection, arrangement,
composition, dissolution or similar relief under any present or future federal
or state act or law relating to bankruptcy, insolvency, reorganization or other
relief for debtors.


          i.         The Agent on behalf of the Banks, or its representatives or
consultants, shall be permitted, at reasonable times, to conduct audits and
appraisals of any collateral securing the obligations of the Loan Parties to the
Banks. The Loan Parties shall compensate the Agent for such audits in accordance
with the Agent's schedule of fees, as applicable, and as such schedule may be
amended from time to time, and all such appraisals shall be at the sole cost and
expense of the Loan Parties. The foregoing permission to conduct audits and
appraisals shall not restrict or impair the right of the Agent or the Banks to
inspect the collateral and any records pertaining thereto at such times and at
such intervals as the Agent or the Required Banks may reasonably require.


          j.         [intentionally deleted]


          k.         Notwithstanding anything in the Credit Agreement to the
contrary, during the Restructuring Period, absent the prior written consent of
the Required Banks, the Loan Parties shall not create, incur, assume or suffer
to exist any Debt other than Debt in favor of the Banks or Debt otherwise
permitted under the Loan Documents as of the date hereof, or William Blair
Subordinated Debt (as such definition of William Blair Subordinated Debt is
amended under the terms of this Amendment).



5


--------------------------------------------------------------------------------



          l.           Except as specifically permitted pursuant to Section
10.7(c) of the Credit Agreement, during the Restructuring Period, none of the
Loan Parties shall advance any loans or credit to any officer, director,
stockholder or other Affiliate of the Loan Parties, or otherwise enter into any
similar transaction, nor shall any of the Loan Parties forgive or defer any
payment of principal or interest with respect to any existing loan or advance to
any such officer, director, stockholder or other Affiliate.


          m.           During the Restructuring Period, none of the Loan Parties
shall pay any discretionary bonus or similar compensation award to any of their
respective officers or employees except pursuant to a comprehensive plan
approved by the Required Banks. The preceding sentence shall not limit the right
of the Loan Parties to pay any bonus required under any existing written
employment agreement, incentive plan or similar "guaranteed" bonus plan. Upon
request, the Loan Parties shall deliver to the Banks and the Agent copies of any
applicable employment agreements, incentive plans or similar "guaranteed" bonus
plans.


          n.           The Loan Parties shall pay to Agent, for the benefit of
the Banks, a closing fee of $150,000, all of which shall be fully earned upon
execution of this Amendment (the "Closing Fee"). $50,000 of such Closing Fee
shall be payable upon execution of this Amendment and the remainder shall be
payable in three quarterly installments of $25,000, $25,000 and $50,000, payable
on the fifth day of July, 2001, October, 2001 and January, 2002, respectively.


          o.           The Agent and the Banks acknowledge that the Company has
advised the Banks that the Company intends to market promptly for sale all of
the Loan Parties' assets located at the Montpelier, Ohio facility (including,
but not limited to, all real estate, machinery and equipment) (the "Montpelier
Sale"). The Company has further represented to the Banks that it has adopted and
will pursue alternative general timetables with respect to the Montpelier Sale,
based upon a determination to be made by the Company as to the retention of
professional sales assistance with respect to the Montpelier Sale, as follows:


          (i)           Alternative 1: Company engages professional sales
assistance:


           1.  Listing Agreement
         2.  Letter of Intent
         3.  Conditional Purchase Agreement
         4.  Due Diligence Completion
         5.  Sale Completion May 31, 2001
July 31, 2001
August 31, 2001
November 30, 2001
December 31, 2001


          (b)           Alternative 2: Company seeks to sell assets without
professional sales assistance:


           1.  Letter of Intent
         2.  Conditional Purchase Agreement
         3.  Due Diligence Completion
         4.  Sale Completion May3l, 200l
June 30, 2001
September 30, 2001
October 31, 2001



6


--------------------------------------------------------------------------------

The terms and conditions of any such sale shall, in any event, be subject to the
review and approval of the Banks, in their sole discretion; and the net cash
proceeds of any such approved sale shall be utilized to pay principal
outstanding under the Loans, in such amounts as may hereafter be determined by
the Banks, in their sole discretion, including, without limitation, payment of
Term Loan B.

          p.           There shall be no other Event of Default under the Credit
Agreement (as modified herein) or the other Loan Documents (except for the
Existing Defaults expressly acknowledged and waived in this Amendment through
the termination of the Restructuring Period).


          q.           Each of the following shall have occurred:


          (i)           This Amendment shall have been executed by the Loan
Parties.


          (ii)          The Loan Parties shall have executed and delivered a
Substitute Revolving Note, a Substitute Term Note A and a Term Note B in favor
of each Bank.


          (iii)         The Loan Parties shall have executed and delivered an
Amendment to each Security Agreement.


          (iv)         William Blair and any of its designees shall have
provided the Company $3,000,000 in additional Subordinated Debt, inclusive of
the Interim Funding.


          (v)          William Blair, any designees of William Blair, and the
Loan Parties shall have entered into an amendment to the Senior Subordinated
Loan Agreement dated July 21, 2000 among William Blair, such designees, and the
Loan Parties in form and substance acceptable to the Agent and the Banks which
shall, without limitation, (a) increase in the amount of Subordinated Debt from
$30,000,000 to $33,000,000 (inclusive of the Interim Funding), (b) waive any and
all defaults thereunder in existence as of the date hereof and (c) waive the
right of William Blair and such designees to receive any payments thereunder
until April 30, 2002.


          (vi)         William Blair, any designees of William Blair, the Loan
Parties and the Banks shall have entered into an amendment to the Subordination
Agreement in form and substance acceptable to the Agent and the Banks which
shall, without limitation, (a) confirm the full subordination of all
Subordinated Debt in favor of William Blair and such designees as described in
this Agreement, (b) waive any and all defaults thereunder in existence as of the
date hereof and (c) waive the right to of William Blair and such designees to
receive any payments with respect to Subordinated Debt until April 30, 2002.


          (vii)        Craig and Emilie Wierda shall have delivered the Guaranty
described in Section 2.2 hereof, in form and substance acceptable to the Agent,
in support of, and in an amount not less than the original principal amount of,
Term Loan B.


          (viii)       Within 10 days of the Third Amendment Effective Date,
Craig and Emilie Wierda shall have delivered the Wierda Letter of Credit to the
Agent, in support of, and in an amount not less than the original principal
amount of, Term Loan B. Notwithstanding any provision of this Amendment or the
Credit Agreement, the Loan Parties acknowledge and agree that the Banks shall
have no obligation to advance Term Loan B until the Loan Parties have satisfied
the condition set forth in this Section 1 .3(q)(viii). Upon delivery of the
Wierda Letter of Credit in accordance with the terms and conditions of this
Amendment, the Wierda Guaranty shall terminate.



7


--------------------------------------------------------------------------------



          (ix)           The Loan Parties shall (a) execute such other financing
statements, security agreements and other documents necessary, if any, to (i)
perfect Agent's security interest in the Collateral, (ii) perfect any other
security interest of Agent or the Banks relating to the obligations of the Loan
Parties, or (iii) effectuate any other financing, leasing or other similar
transactions between any of the Loan Parties and any of the Banks, or any
affiliates of the Banks previously agreed to between any such parties; and (b)
pay to the Banks and any affiliate of any of the Banks (including, without
limitation, Bane One Leasing Corporation), on or before the Third Amendment
Effective Date, all unpaid amounts presently due and owing with respect to any
financing, leasing or other similar transaction between any of the Loan Parties
and any of the Banks, or any affiliates of the Banks.


          (x)            Agent shall have received an opinion of the Loan
Parties' counsel in form and substance acceptable to the Agent.


          (xi)           Agent shall have received copies of resolutions or
written consents of the board of directors of each Loan Party authorizing the
execution and delivery and the consummation of the transactions contemplated by
this Amendment and all other documents or instruments to be executed and
delivered in conjunction herewith certified by the Secretary of each Loan Party
as of the date hereof, including without limitation, an incumbency certificate,
executed by the Secretary or Assistant Secretary of each Loan Party which shall
identify by name and title and bear the signatures of the Authorized Officers
and any other officers of each Loan Party authorized to sign this Amendment and
all documents and agreements to be executed in connection herewith to which the
Loan Parties are a party, upon which certificate the Agent and the Banks shall
be entitled to rely until informed of any change in writing by such Loan Party.


          (xii)          Agent shall have received such other documents,
certificates and opinions as Agent may request.


          r.         Upon any advance by the Banks of Term Loan B in accordance
with the terms of the Credit Agreement and this Amendment, the Loan Parties
shall be deemed to have immediately prepaid the Revolving Loans in the amount of
$1,000,000, and the Agent and the Banks are irrevocably authorized to apply any
proceeds of Term Loan B to effectuate such prepayment.


Notwithstanding the provisions of this Section 1.3, all indebtedness of the Loan
Parties to the Banks shall be due and payable on demand in the discretion of the
Required Banks upon expiration or termination of the Restructuring Period or
upon the occurrence of any Restructuring Event of Default hereunder, without the
necessity of any notice.


8


--------------------------------------------------------------------------------

        1.4        No Course of Dealing: Review of the Loan Parties' Business
Plan. The Loan Parties acknowledge and agree that notwithstanding any course of
dealing between the Loan Parties and the Banks prior to the date hereof, the
Banks shall have no obligation to make Loans to any Loan Party outside of the
strict conditions and requirements of the Credit Agreement (as modified herein)
nor to refrain from exercising available remedies except as expressly set forth
herein. Notwithstanding any past practice, the Loan Parties agree that (i) the
Agent and the Banks shall not be obligated or expected to honor any "overdrafts"
or items for which funds of the applicable Loan Party are not immediately
available, and (ii) the Agent and the Banks shall not be obligated or expected
to provide any credit references on behalf of any Loan Party, and any inquiries
in this regard may be referred back to the Company or the applicable Loan Party.
The Agent and the Banks shall be under no obligation whatsoever to consent to
the Loan Parties' business plan as the same may be revised from time to time,
and instead the Agent's and the Banks' consideration of the Loan Parties'
business plan shall be undertaken by the Agent and the Banks in their sole,
absolute and unreviewable discretion. The Agent's and the Banks' consideration
of the Loan Parties' business plan shall be without prejudice to (i) the
possibility that the Agent or the Banks may conclude that such business plan, as
revised from time to time, does not adequately address the Loan Parties'
defaults under the Loan Documents and/or the potential erosion of collateral
supporting the Loan Parties' indebtedness to the Banks, or (ii) the right of the
Agent or the Banks, in accordance with the terms hereof, to exercise rights or
remedies available due to defaults under the Loan Documents (as modified
herein).

        1.5        Dominion of Funds: Transfer of Accounts. (a) Prior to May 7,
2001, each Loan Party shall, as required by the Agent, enter into a dominion of
funds arrangement with the Agent and shall execute and deliver any and all
further documents necessary or desirable to implement such dominion of funds
arrangement, including without limitation any lock box agreements or blocked
account agreements. To the extent that any Loan Party receives any wire transfer
or electronic payment in lieu of payment of accounts by cash, check or other
item, the Agent is authorized, immediately upon the receipt of such wire
transfer or electronic payment, to transfer the proceeds thereof into the cash
collateral account(s) maintained in accordance with the dominion of funds
arrangements. Such dominion of funds arrangement shall provide, without
limitation, for credit to the Loan Parties' account of the net amount of cash
received by the Banks after allowing two Business Days for collection of checks
and other instruments (and subject to final collection).

                    (b)        With respect to any bank account maintained on
behalf of any Loan Party at any financial institution other than the Agent or
one of the Banks, each Loan Party shall, not later than May 7, 2001, close such
accounts and maintain its banking accounts with the Agent or one or more of the
Banks, unless the Agent shall otherwise consent in writing.

        1.6        Cooperation With the Agent, the Banks and their Financial
Consultants. Each Loan Party agrees that it will make all of its records
available to the Agent and the Banks and any financial consultants retained by
any of them and will make all of its personnel available to the Agent and the
Banks and such consultants for inquiry as to its business, financial condition
and prospects upon reasonable notice from the Agent or the Banks as the case may
be, and that they will otherwise fully cooperate with the Agent, the Banks and
their financial consultants in assisting the Banks to conduct such analyses as
they may wish to make of the Loan Parties and their financial condition.

        1.7        Defaults. The following shall constitute a Restructuring
Event of Default under this Amendment and an Event of Default under the Loan
Documents:

                    a.        Any Loan Party shall fail to comply with, perform
or observe any term, condition, covenant or agreement set forth in this
Amendment, and such failure shall continue for two days with respect to the
payment when due of any amount of money hereunder, and five days with respect to
any other matter.


9


--------------------------------------------------------------------------------

                    b.        Any representation or warranty of the Loan Parties
contained in this Amendment shall be untrue when made or shall, during the term
of this Amendment, become impaired, untrue or misleading.

                    c.        With the exception of the Existing Defaults waived
hereunder through the termination of the Restructuring Period, the occurrence of
any Event of Default under the Credit Agreement.

                    d.        The entry of any judgment, order, decree,
injunction or finding by any court, arbitrator or similar tribunal that
materially threatens the ability of the Loan Parties to implement or continue
the implementation of their business improvement plan during the Restructuring
Period.

        1.8        Expiration: No Further Extension Implied. The Loan Parties
acknowledge that the Agent and the Banks have no obligation to extend the term
of the Restructuring Period or refrain from enforcing their rights and remedies
before the end of the Restructuring Period in the event of any failure of any
one or more of the terms and conditions expressed herein, that no course of
dealing that would permit arguing for further extensions contrary to the Banks'
wishes exists or is capable of being inferred, and that nothing contained herein
or otherwise is intended to be a promise or agreement to continue to extend the
term of the Restructuring Period beyond April 30, 2002 or to extend any further
credit to the Loan Parties beyond April 30, 2002. Furthermore, no future
agreement by the Agent and the Banks to continue to extend the term of the
Restructuring Period beyond April 30, 2002 or any other agreement shall be valid
or enforceable unless it is contained in a final written agreement signed by
authorized representatives of the Agent and the Banks. Preliminary
understandings or agreements on one or more issues during the course of any
negotiations and prior to the finalization thereof shall not be binding unless
and until such a final written agreement is executed on behalf of the applicable
parties.

        1.9        Business and Financial Consultant. The Agent and the Banks
hereby acknowledge that the Company has engaged AEG Partners, LLC ("AEG") as
business and financial consultants to the Company. The Agent and the Banks
acknowledge that the retention of AEG by the Company has materially contributed
to the willingness of the Agent and the Banks to enter into this Amendment. The
Company agrees to promptly provide to the Agent and the Banks all financial
reports, projections and other information as may be provided to it by AEG or as
may be provided to AEG by the Company, and agrees to cause AEG to prepare and
deliver to the Agent and the Banks such other reports and information concerning
the business and financial condition of the Company as the Agent or the Banks
shall from time to time request.

        1.10      Remedies Union Default or Termination. Immediately upon the
occurrence of a Restructuring Event of Default, and without further notice or
any further opportunity to cure such Restructuring Event of Default, or on April
30, 2002 in the absence of (i) a further written agreement among the Loan
Parties, the Agent and the Banks pertaining to the repayment of the Loan
Parties' obligations, (ii) earlier demand for repayment following a
Restructuring Event of Default or (iii) the Loan Parties then being in full
compliance with all provisions of the Loan Documents (as amended by this
Amendment but without the benefit of any waiver of defaults), the Restructuring
Period shall automatically expire and, upon the election of the Required Banks
but without further notice, all of the Loan Parties' obligations to the Banks
shall be immediately due and payable (to the extent not already due and
payable), all undertakings of the Agent and the Banks hereunder, including
without limitation the Agent's and the Banks' agreement not to exercise
available remedies, shall terminate without notice to the Loan Parties and
without the requirement of any further action by or on behalf of the Agent or
the Banks, and the Agent or the Banks shall have the right to exercise any
remedies provided in this Amendment or any of the Loan Documents, or under
applicable law or in equity. All rights and remedies of the Agent and the Banks
shall be cumulative and not exclusive, and the Agent or the Banks shall be
entitled to pursue one or more rights and/or remedies simultaneously or
sequentially without the necessity of an election of remedies.


10


--------------------------------------------------------------------------------

        1.11        Reservation of Rights: No Waiver by Conduct. This Amendment
grants a restructuring opportunity until April 30, 2002 only, or until the
earlier occurrence of a Restructuring Event of Default, upon the terms and
conditions set forth in this Amendment. Except as otherwise expressly provided
in Section 1.12 hereof, nothing herein shall be deemed to constitute a waiver of
(i) any Existing Defaults, (ii) any Restructuring Event of Default, or (iii) any
Event of Default under the Loan Documents, and nothing herein shall in any way
prejudice the rights and remedies of the Agent and/or the Banks under any of the
documents referred to herein or applicable law. Further, the Agent and the Banks
shall have the right to waive any conditions set forth in this Amendment and/or
such documents, in their sole discretion, and any such waiver shall not
prejudice, waive or reduce any other right or remedy which the Agent or the
Banks may have against the Loan Parties. No waiver of the rights or any
condition of this Amendment and/or any other document by the Agent or the Banks
shall be effective unless the same shall be contained in a writing signed by
authorized representatives of the Agent or the Banks, as the case may be, in the
manner required by the Credit Agreement. No course of dealing on the part of the
Agent or the Banks, nor any delay or failure on the part of the Agent or the
Banks in exercising any right, power or privilege hereunder shall operate as a
waiver of such right, power or privilege, nor shall any single or partial
exercise thereof preclude any further exercise thereof or the exercise of any
other right, power or privilege.

        1.12        Limited Waiver of Existing Defaults. (a) The Banks hereby
waive any default of the Loan Parties resulting from the late principal payment
on Term Loan A described in Recital Paragraph E of this Amendment, from the Loan
Parties failure to pay certain Debt in favor of A & M Holdings, Inc., f/k/a
Drake Products Corporation and Drake Properties Corporation, in accordance with
the terms thereof as required by the provisions of Section 12.1.2 of the Credit
Agreement, and from the Loan Parties failure to comply with the Minimum Hedging
Obligation requirements of Section 10.25 of the Credit Agreement. The Banks
hereby waive any Event of Default under the Credit Agreement as a result of the
failure of the Loan Parties to comply with the Fixed Charge Coverage Ratio
covenant contained in Section 10.6.1, the Leverage Ratio covenant contained in
Section 10.6.2, the EBITDA covenant contained in Section 10.6.4, and the Total
Leverage Ratio contained in Section 10.6.6 of the Credit Agreement, solely
through the termination of the Restructuring Period. The Banks hereby waive any
Event of Default under the Credit Agreement as a result of the failure of the
Loan Parties to comply with the Tangible Net Worth covenant contained in Section
10.6.3, the Capital Expenditures covenant contained in Section 10.6.5, and the
reporting covenants contained in Sections 10.1.1-10.1.9 of the Credit Agreement
solely through the Third Amendment Effective Date.

        (b)   On the Third Amendment Effective Date and execution of this
Amendment by the Agent and the Banks, the Agent and the Banks shall be deemed to
have consented, for all purposes under the Credit Agreement to the Loan Parties
change of the end of their respective Fiscal Year from December 31 to the
Saturday nearest the end of December, as otherwise prohibited by the provisions
of Section 10.23 of the Credit Agreement.


11


--------------------------------------------------------------------------------

        (c)   The Banks hereby waive any Event of Default under the Credit
Agreement as a result of the failure of the Loan Parties to comply with the
provisions of Section 10.10 of the Credit Agreement solely on account of the
matters described on Schedule 1.12 hereof, provided, however, that such waiver
is expressly conditioned upon the Loan Parties being at all times in strict
compliance with the provisions of Section 1.2 of this Amendment. Upon any
failure of any of the Loan Parties to comply at any time with the provisions of
Section 1.2 of this Amendment, the waiver provided in this subsection (c) shall
terminate immediately, and without notice.

        (d)   The Loan Parties hereby acknowledge that the waivers contained in
this Amendment are granted by the Banks only for the limited purpose set forth
herein and each term and provision of the Credit Agreement continues in full
force and effect. The waiver in no manner creates a course of dealing or
otherwise impairs the future ability of the Agent or the Banks to declare a
Restructuring Event of Default hereunder or an Event of Default under the Loan
Documents (other than on account of the Existing Defaults waived hereunder), or
to otherwise enforce the terms of the Credit Agreement.

        1.13.      Interest Rates. The Loan Parties agree that notwithstanding
the provisions of Section 2.1 of the Credit Agreement, from and after the Third
Amendment Effective Date, (a) the Banks shall not be obligated to advance any
Revolving Loan as a LIBOR Loan, and (b) the Base Rate Margin, LIBOR Margin,
Non-Use Fee Rate, and L/C Fee Rate for all Loans shall be equal to the
applicable rate per annum set forth in the table below, provided, however, that
the Base Rate Margin for the Term Loans shall be set at 0.50% above the level
for such Term Loans in the table set forth below:

LIBOR
Margin
(for Term Loans only) Base Rate
Margin (plus
0.50% for
Term Loans) Non-Use
Fee Rate L/C Fee
Rate 4.50% 1.25% 0.50% 3.00%

        1.14      Survival. All representations, warranties, covenants,
agreements, releases and waivers made by or on behalf of the Loan Parties under
this Amendment shall survive and continue after the expiration or termination of
the Restructuring Period.


ARTICLE 2.
AMENDMENTS

        Effective as of the Third Amendment Effective Date, the Credit Agreement
shall be amended as follows:

          2.1        The definitions of the terms "Revolving Commitment Amount",
"Tangible Net Worth", "Termination Date" and "William Blair Subordinated Debt"
appearing in Section 1.1 of the Credit Agreement are hereby amended and restated
to read as follows:

  Revolving Commitment Amount means Seventeen Million Dollars ($1 7,000,000), as
reduced from time to time pursuant to Section 6.1.



12


--------------------------------------------------------------------------------



  Tangible Net Worth means, at any time, net worth determined in accordance with
GAAP plus Subordinated Debt after subtracting therefrom the amount of any
General Intangibles (as defined in the UCC), amounts due from Affiliates,
pre-paid expenses, prepaid Tooling expenses, deferred taxes, deferred charges,
advances from shareholders, and the amount of other assets class fled as
intangible by Agent in the exercise of its reasonable discretion provided that
for purposes of such calculation, the following items shall be added back: (i)
deferred interest with respect to Subordinated Debt and deferred dividends
payable to preferred shareholders on account of preferred stock, (ii) cash
restructuring charges not to exceed $1, 000,000, and all non-cash charges, in
each case associated with the closure of the “Cedar “facilities, (iii)
adjustments for shutdown costs associated with Small Parts, and (iv) launch
costs reclassifications.


  Termination Date means the earlier to occur of(a) April 30, 2002 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or Section
12.


  William Blair Subordinated Debt means the $33, 000,000 of Subordinated Debt
owing by the Company to William Blair Mezzanine Capital Fund III, L.P. (“William
Blair”), a Delaware limited partnership, or its designees, pursuant to the terms
of that certain Senior Subordinated Loan Agreement dated as of July 21, 2000
between the Company and William Blair, as amended by that certain Amendment to
Senior Subordinated Loan Agreement dated as of April 17, 2001, as may be
amended, mod fled or restated from time to time.


          2.2        The definition of the term "Wierda Letter of Credit" is
hereby added to Section 1.1 of the Credit Agreement to read as follows:

  Wierda Letter of Credit means that certain Irrevocable Letter of Credit dated
not later than April 27, 2001 issued by a bank acceptable to the Agent in favor
of A gent in support of Term Note B, inform and substance acceptable to the
Banks, and having an expiration date of not earlier than April 30, 2002.


          2.3        The definition of the term "Interest Period" appearing in
Section 1.1 of the Credit Agreement is hereby amended by deleting the words
"one, two, three or six months" appearing in the second and third lines of such
definition and replacing it with the words "one month."

          2.4        Sub-Sections (12) and (15) in the definition of "Eligible
Account Receivable" are hereby amended and restated as follows:

  (12)     such Account Receivable is (i) not more than 90 days past the
original invoice date thereof or (ii) in the case of Tooling Receivables, 120
days past the original invoice date thereof in each case according to the
original terms of sale;


  (15)     it is not owed by an Account Debtor with respect to which 25% or more
of the aggregate amount of outstanding Accounts Receivable owed at such time by
such Account Debtor is class fled as ineligible under clause (12) of this
definition, provided, however, that Accounts Receivable (other than Tooling
Receivables) which would otherwise be ineligible hereunder shall not be deemed
ineligible to the extent they are ineligible solely as a result of such Account
Debtor ~ Tooling Receivables being ineligible;



13


--------------------------------------------------------------------------------

          2.5        Section 2.1.3 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

  Term Loan B Commitment. Each Bank agrees to make a term loan to the Loan
Parties (each such loan, a “Term Loan B “) on the later of April 17, 2001 or
such date as all preconditions to the making of such Term Loan B have been
satisfied to the sole satisfaction of the Agent, in such Bank’s Pro Rata Share
of One Million Dollars ($1,000,000) (the “Term Loan B Commitment’). The
commitments of the Banks to make Term Loan B shall expire concurrently with the
making of Term Loan B. Notwithstanding any provision of this Agreement or any of
the Loan Documents, the Loan Parties shall have no right to pre-pay any portion
of the principal amount of Term Loan B without the consent of all of the Banks.


          2.6        Section 2.2.1 of the Credit Agreement is hereby amended and
restated to read as follows:

  Various Types of Loans. Each Revolving Loan shall be a Base Rate Loan. Each
Term Loan may be divided into tranches which are either Base Rate Loans or LIBOR
Loans (each a “type” of Loan), as the Representative shall specify in the
related notice of borrowing or conversion pursuant to Section 2.2.2 or 2.2.3.
LIBOR Loans having the same Interest Period are sometimes called a “Group” or
collectively “Groups “. Base Rate Loans and LIBOR Loans may be outstanding at
the same time, provided that not more than three (3) different Groups of LIBOR
Loans shall be outstanding at any one time. All borrowings, conversions and
repayments of Loans shall be effected so that each Bank will have a pro rata
share (according to its Pro Rata Share) of all types and Groups of Loans. For
purposes of clarification, it is understood and agreed that LIBOR Loans are only
available for the Term Loans.


          2.7        Section 4.2 of the Credit Agreement is hereby amended and
restated as follows:

  Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar month and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan at maturity. After maturity, accrued
interest on all Loans shall be payable on demand.


          2.8        Section 9.14 of the Credit Agreement is hereby amended and
restated as follows:

  Solvency, etc. Immediately prior to and after giving effect to the issuance of
each Letter of Credit and each borrowing hereunder and the use of the proceeds
thereof (a) each Loan Party’s assets will exceed its liabilities and (b) each
Loan Party will be solvent, will be able to pay its debts as they mature, will
own property with fair saleable value greater than the amount required to pay
its debts and will have capital sufficient to carry on its business as then
constituted.


          2.9        Section 10.1.6 of the Credit Agreement is hereby amended
and restated to read as follows:


14


--------------------------------------------------------------------------------



  Borrowing Base Certificates. On the first Business Day following the end of
each week for the immediately preceding week, and on the first Business Day
following the end of each month for the immediately preceding month, a Borrowing
Base Certificate dated as of the end of such week or month, as the case may be,
executed by the Chief Financial Officer or the Controller (~f such Controller is
an executive officer), or such other authorized officer of the Loan Parties
acceptable to the Agent, on behalf of the Loan Parties; together with a
supporting Inventory and Accounts Receivable aging report and such other
documentation required from the Banks from time to time, in each case in form
and substance acceptable to the Banks.


          2.10      Section 10.2 of the Credit Agreement is hereby amended by
restating the last sentence thereof as follows:

  All such inspections or audits by the Agent or Co-Agent shall be at the Loan
Parties' expense, and at such times and in such frequency as the Agent may in
its reasonable discretion determine.


          2.11      Section 10.6.3 of the Credit Agreement is hereby amended and
restated to read as follows:

  Tangible Net Worth. Not permit the Tangible Net Worth forth below as of the
following dates:



                  April30, 2001                      $17,106,000
                  May 31, 2001                       $16,842,000
                  June 30, 2001                      $16,672,000
                  July 31, 2001                      $16,107,000
                  August 31, 2001                    $16,292,000
                  September 30, 2001                 $16,848,000
                  October 31, 2001                   $17,700,000
                  November 30, 2001                  $18,101,000
                  December 31, 2001                  $17,775,000
                  January 31, 2002                   $17,775,000
                  February 28, 2002                  $17,775,000
                  March 31, 2002                     $19,208,000
                  April 30. 2002                     $19,208,000


          2.12      Section 10.6.5 of the Credit Agreement is hereby amended and
restated to read as follows:

  Capital Expenditures. Not permit the aggregate amount of all Capital
Expenditures made by the Loan Parties in any Fiscal Year to exceed the following
amounts as of the following dates:



                  June30, 2001                       $1,800,000
                  September 30, 2001                 $2,700,000
                  December 3 1,2001                  $3,600,000
                  March 31, 2002                     $900,000


          2.13      Section 10.10 is hereby amended and restated to read as
follows:


15


--------------------------------------------------------------------------------



  Restricted Payments. Not, and not permit any Subsidiary to, (a) make any
distribution or pay any dividends of any kind to any of its stockholders, (b)
purchase or redeem any of its capital stock or other equity interests or any
warrants, options or other rights in respect thereof (c) pay any management fees
or similar fees to any of its stockholders or any Affiliate thereof (d) make any
payment, redemption, defeasance or repurchase of any Subordinated Debt (except
as may be otherwise permitted by the Banks in writing) or (e) set aside funds
for any of the foregoing. Notwithstanding the foregoing, any Loan Party (other
than the Company) may pay dividends or make other distributions to the Company.


          2.14      Section 12.1.1 is hereby amended deleting the word "five"
contained therein, and inserting in place thereof the word "two".

          2.15      Section 12.1.5 is hereby amended deleting the phrase
"fifteen (15) days" contained therein, and inserting in place thereof the phrase
"five (5) days").

          2.16      Section 12.1.12(a) is hereby amended and restated as
follows:

  Change of Control. (a) Except with respect to any acquisition of ownership
permitted under the terms of that certain Waiver, Consent and First Amendment to
Senior Subordinated Loan Documents dated as of April 17, 2001, any Person or
group of Person (within the meaning of Section 13 or 14 of the Securities
Exchange Act of 1934, but excluding any Spec fled Person (as defined below))
shall acquire beneficial ownership (within the meaning of Rule 13d-3 promulgated
under such Act) of more than 20% (or, if greater, the percentage owned by the
Spec fled Persons of the outstanding securities (on a fully diluted basis and
taking into account any securities or contract rights exercisable, exchangeable
or convertible into equity securities) of the Company having voting rights in
the election of directors under normal circumstances; or


          2.17      Schedule 12.1.12 is hereby amended and restated with the
revised such Schedule attached hereto.

          2.18      Any and all references to the terms Guarantors, Guaranty and
Guarantor Distributions are hereby deleted from the Credit Agreement in their
entirety and the context in which such terms are used shall be deemed to account
for such deletion.

          2.19      Exhibit B is hereby amended and restated with the Substitute
Revolving Note attached hereto as Exhibit B.

          2.20      Exhibit C is hereby is hereby amended and restated with the
Substitute Term Note A attached hereto as Exhibit C.

          2.21      Exhibit D is hereby amended and restated with the Term Note
B attached hereto as Exhibit D.


16


--------------------------------------------------------------------------------

ARTICLE 3.
REPRESENTATIONS

        3.1        Each Loan Party expressly acknowledges and agrees that the
Credit Agreement and the other Loan Documents constitute legal, valid and
binding obligations enforceable in accordance with their terms by Agent and the
Banks, against such Loan Party, and expressly reaffirm each of their obligations
under the Credit Agreement (as amended by this Amendment) and each of the Loan
Documents, including, without limitation, the obligations of each Loan Party to
the Agent and the Banks or any affiliate of the Banks (the "Obligations"). Each
Loan Party further expressly acknowledges and agrees that Agent, on behalf of
the Banks, has a valid, duly perfected, first priority and fully enforceable
security interest in and lien against each item of Collateral, except as
otherwise set forth in the Credit Agreement. Each Loan Party agrees that it
shall not dispute the validity or enforceability of the Credit Agreement or any
of the other Loan Documents or any of its respective obligations thereunder, or
the validity, priority, enforceability or extent of Agent's security interest in
or lien against any item of Collateral, in any judicial, administrative or other
proceeding, either during or following the termination or expiration of the
Credit Agreement. No consent, approval or authorization of or declaration,
registration or filing with any governmental authority or any nongovernmental
person or entity, including, without limitation, any of its creditors or
stockholders, is required on its part in connection with the execution, delivery
and performance of this Amendment or as a condition to the legality, validity or
enforceability of this Amendment. After giving effect to the amendments herein
contained, the representations and warranties contained in Section 9 of the
Credit Agreement are true on and as of the date hereof with the same force and
effect as if made on and as of the date hereof, except to the extent
specifically set forth on Schedule 3.1 hereto.

ARTICLE 4.
ADDITIONAL COVENANTS OF THE LOAN PARTIES

        4.1        The Loan Parties shall promptly perform and observe their
respective obligations set forth in this Amendment.

        4.2        (a) The Loan Parties have delivered to the Banks a business
plan and detailed budget forecast dated as of March 5, 2001, for the remainder
of the year 2001 and through the remainder of the Restructuring Period,
including financial and cash flow projections, and such business plan, budget
forecast and projections which have been approved by the Required Banks (herein
the "Approved Budget").

        (b) Not later than June 15, 2001, the Loan Parties shall prepare and
deliver to the Agent and the Banks a revised interim business plan and detailed
budget forecast for the remainder of the year 2001 and through the remainder of
the Restructuring Period, including financial and cash flow projections, and
such business plan, budget forecast and projections shall be acceptable to the
Required Banks. Once approved by the Required Banks, such budget forecast and
projections shall be referred to as the "Updated Approved Budget" hereunder, and
such Updated Approved Budget shall replace and supersede the Approved Budget for
the remainder of the Restructuring Period.

        (c) Not later than fifteen (15) days after the end of each month
(commencing on April 30, 2001) the Loan Parties shall update all applicable line
items of the Approved Budget or the Updated Approved Budget (as applicable
hereunder) and domestic cash flow projections to reflect actual results from the
prior month and on a cumulative basis, and shall prepare and deliver to the
Agent and the Banks such update and a report of any variances between actual
results and the Approved Budget or the Updated Approved Budget (as applicable
hereunder) originally approved with respect to the then current month by the
Required Banks.


17


--------------------------------------------------------------------------------

        4.3        The Loan Parties shall promptly deliver to the Banks any such
information as has been requested by the Banks, the Agent, the Co-Agent or the
Agent's or the Co-Agent's financial consultant, including, without limitation,
updated schedules with respect to the matters set forth in Sections 9.6, 9.17,
and 9.18 of the Credit Agreement, which updated schedules shall be delivered
within 20 days of the Third Amendment Effective Date.

        4.4        The Loan Parties shall not permit any amendment pertaining to
any Subordinated Debt unless the form and substance of such amendment is
acceptable to the Banks and the Agent as evidenced by the written consent of the
Agent, which may be withheld in the sole discretion of the Agent and the Banks.

        4.5        The Loan Parties shall promptly execute and deliver, such
other documents as the Agent or the Banks may reasonably request, including,
without limitation, any amendments, modifications or other agreements (including
subordination agreements containing such terms and conditions as may be required
by the Agent) as may be requested by the Agent or the Banks pertaining to the
subordination or continued subordination of all Subordinated Debt and any
payment permitted under the terms and conditions of Section 10.10 of the Credit
Agreement, as amended hereby.


ARTICLE 5.
MISCELLANEOUS.

        5.1        Cross References. References in the Credit Agreement or in
any note, certificate, instrument or other document to the "Credit Agreement"
shall be deemed to be references to the Credit Agreement as amended hereby and
as further amended from time to time.

        5.2        Expenses and Costs. Each Loan Party agrees, jointly and
severally, to pay and to save the Agent, the Co-Agent and the Banks harmless for
the payment of all fees, out-of-pocket disbursements, and other costs and
expenses incurred by or on behalf of the Agent, the Co-Agent or any Bank arising
in any way in connection with this Amendment, or any other document relating to
indebtedness described in the recitals to this Amendment, including the fees and
expenses of Vedder Price Kaufman & Kammholz, counsel to the Agent, Dickinson
Wright PLLC, counsel to the Co-Agent, and Jay Alix & Associates, Inc.,
consultant to the Co-Agent, and specifically including, without limitation, (a)
the cost of any financial audit or inquiry conducted by the Agent, the Co-Agent,
any Bank or their consultants, (b) the fees and expenses of counsel for the
Agent, the Co-Agent or any Bank for the work performed as a result of the Loan
Parties' defaults or financial problems, and for the preparation, examination
and approval of this Amendment or any documents in connection with this
Amendment, (c) for the payment of all fees and out-of-pocket disbursements
incurred by the Agent, the Co-Agent or any Bank, including attorneys' fees, in
any way arising from or in connection with any action taken by the Agent, the
Co-Agent or any Bank to monitor, advise, enforce or collect the obligations
described in the recitals hereto or to enforce any obligations of any Loan Party
under this Amendment or the other documents referred to herein, including any
actions to lift the automatic stay or to otherwise in any way participate in any
bankruptcy, reorganization or insolvency proceeding of any Loan Party or in any
trial or appellate proceedings, and (d) any expenses or fees (including
attorneys' fees) incurred in relation to or in defense of any litigation
instituted by any Loan Party or any third party against the Agent, the Co-Agent,
or any Bank arising from or relating to the obligations described in the
recitals hereto or this Amendment, including any so-called "lender liability"
action. All of these expenses and fees (including attorneys' fees) shall be part
of the obligations and indebtedness owing under the Credit Agreement, and shall
be secured by all of the collateral described in the Loan Documents. In the
event the Loan Parties fail to pay any such fees, expenses and costs within five
(5) days of being invoiced therefor, the Agent, the Co-Agent or the Banks, as
the case may be, shall be permitted to charge the accounts of any Loan Party for
such fees, expenses and costs, without prejudice to any other rights or remedies
of the Agent, the Co-Agent or the Banks. The rights and remedies of the Agent,
the Co-Agent and the Banks contained in this paragraph shall be in addition to,
and not in lieu of, the rights and remedies contained in the Credit Agreement,
the Loan Documents and as otherwise provided by law.


18


--------------------------------------------------------------------------------

        5.3        Releases: Indemnities.

                     (i)        In further consideration of Agent's, Co-Agent's
and the Banks' execution of this Amendment, each Loan Party, individually and on
behalf of their successors (including, without limitation, any trustees acting
on behalf of any Loan Party and any debtor-in-possession with respect to any
Loan Party), assigns, subsidiaries and Affiliates, hereby forever release Agent,
Co-Agent and the Banks and their respective successors, assigns, parents,
subsidiaries, Affiliates, officers, employees directors, agents and attorneys
(collectively, the "Releasees") from any and all debts, claims, demands,
liabilities, responsibilities, disputes, causes, damages, actions and causes of
actions (whether at law or in equity) and obligations of every nature
whatsoever, whether liquidated or unliquidated, whether known or unknown,
matured or unmatured, fixed or contingent (collectively, "Claims") that any Loan
Party may have against the Releasees which arise from or relate to any actions
which the Releasees may have taken or omitted to take prior to the date this
Amendment was executed, including, without limitation, with respect to the
Obligations, any Collateral, the Credit Agreement, any other Loan Document and
any third parties liable in whole or in part for the Obligations. This provision
shall survive and continue in full force and effect whether or not (i) the Loan
Parties shall satisfy all other provisions of this Amendment, the Loan Documents
and the Credit Agreement, including payment in full of all Obligations, or (ii)
the Credit Agreement otherwise is terminated.

                     (ii)       Each Loan Party hereby agrees that its
obligation to indemnify and hold the Releasees harmless as set forth in 5.3(i)
shall include an obligation to indemnify and hold the Releasees harmless with
respect to any and all liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by the Releasees, or any of them, whether direct, indirect
or consequential, as a result of or arising from or relating to any proceeding
by, or on behalf of any Person, including, without limitation, officers,
directors, agents, trustees, creditors, partners or shareholders of each Loan
Party, whether threatened or initiated, asserting any claim for legal or
equitable remedy under any statutes, regulation or common law principle arising
from or in connection with the negotiation, preparation, execution, delivery,
performance, administration and enforcement of this Amendment or any other
document executed in connection herewith, other than acts constituting gross
negligence or willful misconduct on the part of the Releasees. The foregoing
indemnity shall survive the payment in full of the Obligations and the
termination of the Credit Agreement and the Loan Documents.


19


--------------------------------------------------------------------------------

        5.4        Performance by Banks and Agent: No Agency: Loan Parties
Remain in Control. Each Loan Party acknowledges and agrees that the Agent, the
Co-Agent, and the Banks have fully performed all of their obligations under the
Credit Agreement and all documents executed in connection with the Credit
Agreement, and that all actions taken by the Agent, the Co-Agent, and the Banks
are reasonable and appropriate under the circumstances and within their rights
under the Credit Agreement and all other documents executed in connection
therewith and otherwise available. The actions of the Agent, the Co-Agent and
the Banks taken pursuant to this Amendment and the documents referred to herein
are in furtherance of the efforts of the Agent, the Co-Agent, and the Banks as
secured lenders seeking to collect the obligations owed to the Banks. Nothing
contained in this Amendment shall be deemed to create a partnership, joint
venture or agency relationship of any nature between the Loan Parties and the
Banks, the Co-Agent, or the Agent. The Loan Parties, the Agent, the Co-Agent and
the Banks agree that notwithstanding the provisions of this Amendment, each Loan
Party remains in control of its business operations and determines the business
plans (including employment, management and operating directions) for its
business.

        5.5        Entire A2reement: Severability. The Credit Agreement, as
previously amended and as amended by this Amendment, constitutes the entire
understanding of the parties with respect to the subject matter hereof and may
only be modified or amended by a writing signed by the party to be charged. If
any provision of this Amendment is in conflict with any applicable statute or
rule of law or otherwise unenforceable, such offending provision shall be null
and void only to the extent of such conflict or unenforceability, but shall be
deemed separate from and shall not invalidate any other provision of this
Amendment.

        5.6        No Other Promises or Inducements. There are no promises or
inducements which have been made to any signatory hereto to cause such signatory
to enter into this Amendment other than those which are set forth in this
Amendment. Each Loan Party acknowledges that its authorized officers have
thoroughly read and reviewed the terms and provisions of this Amendment and are
familiar with same, that the terms and provisions contained herein are clearly
understood by such Loan Party and have been fully and unconditionally consented
to by such Loan Party, and that such Loan Party has had full benefit and advice
of counsel of its own selection, or the opportunity to obtain the benefit and
advice of counsel of its own selection, in regard to understanding the terms,
meaning and effect of this Amendment, and that this Amendment has been entered
into by each Loan Party freely, voluntarily, with full knowledge, and without
duress, and that in executing this Amendment, each Loan Party is relying on no
other representations, either written or oral, express or implied, made by any
other party hereto, and that the consideration hereunder received by the Loan
Parties has been actual and adequate.

        5.7        Sufficiency of Restructuring Period. Each Loan Party
represents that: (a) it has no intention to file or acquiesce in the filing of
any bankruptcy or insolvency proceeding hereafter, absent approval on behalf of
the Agent and the Banks of such proceeding; and (b) the Restructuring Period (as
extended herein) is sufficient for such Loan Party to accomplish the commitments
it has undertaken in this Amendment.

        5.8        Ratification. The Loan Parties agree that the Credit
Agreement, the Collateral Documents and all other documents and agreements
executed by the Loan Parties in connection with the Credit Agreement in favor of
the Agent, the Co-Agent or any Bank are ratified and confirmed and shall remain
in full force and effect as amended hereby, and that there is no set off,
counterclaim or defense with respect to any of the foregoing. Terms used but not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement.

        5.9        Counterparts: Effectiveness. This Amendment may be executed
in any number of counterparts with the same effect as if the signatures thereto
and hereto were upon the same instrument. Facsimile copies of signatures shall
be treated as original signatures for all purposes under this Amendment.

        5.10      Other Documents. Each Loan Party agrees to execute and deliver
any and all documents reasonably deemed necessary or appropriate by the Agent or
the Banks to carry out the intent of and/or to implement this Amendment.


20


--------------------------------------------------------------------------------

        5.11      Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of Illinois without giving
effect to choice of law principles of such State.

        5.12      Miscellaneous. This Amendment is made for the sole benefit and
protection of the Loan Parties, the Agent, the Co-Agent, and the Banks and their
respective successors and permitted assigns (provided that no Loan Party shall
be permitted, absent the prior written consent of all of the Banks, to assign
any of its rights or obligations under this Amendment). No other person or
entity shall have any rights whatsoever under this Amendment. Time shall be of
the strictest essence in the performance of each and every one of the Loan
Parties' obligations hereunder.

        5.13      Construction. This Amendment shall not be construed more
strictly against the Banks or the Agent merely by virtue of the fact that the
same has been prepared by the Banks and the Agent or their counsel, it being
recognized that the Loan Parties, the Agent and the Banks have contributed
substantially and materially to the preparation of this Amendment, and each of
the parties hereto waives any claim contesting the existence and the adequacy of
the consideration given by any of the other parties hereto in entering into this
Amendment.

        5.14      Headings. The headings of the various paragraphs in this
Amendment are for convenience of reference only and shall not be deemed to
modify,' or restrict the terms or provisions hereof.

        5.15      Waiver of Jury Trial Consent to Jurisdiction. (a) Each Loan
Party, each Bank and the Agent hereby specifically ratifies and confirms the
waiver of jury trial and the consent to jurisdiction set forth in Section 14.16
of the Credit Agreement.





Remainder of this page left blank intentionally









21


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered as of the date and year first above written.

  LASALLE BANK NATIONAL ASSOCIATION, for itself and as Agent


By:  /s/ John Schuessler                                    
                            
Its:     First Vice President                                            
                


BANK ONE MICHIGAN, for itself and as Co-Agent


By:  /s/ Francelle Fulton                                   
                            
Its:                                                                         
                       


COMERICA BANK, a Michigan banking corporation, as a Bank


By:  /s/ Craig Selden                                         
                            
Its:                                                                          
                      


CLARION TECHNOLOGIES, INC.


By:  /s/ Greg Bego                                            
                            
Its:      Acting CFO                                                            
          


CLARION PLASTICS TECHNOLOGIES, INC.


By:  /s/ Greg Bego                                            
                            
Its:      Acting CFO                                                            
          


CLARION REAL ESTATE, LLC


By:  /s/ Greg Bego                                            
                            
Its:      Acting CFO                                                            
          



22


--------------------------------------------------------------------------------



  DOUBLE "J" MOLDING, INC.


By:  /s/ Greg Bego                                            
                            
Its:      Acting CFO                                                            
          


CLARION-DRAKE ACQUISITION, INC.


By:  /s/ Greg Bego                                            
                            
Its:      Acting CFO                                                            
          


MITO PLASTICS, INC.


By:  /s/ Greg Bego                                            
                            
Its:      Acting CFO                                                            
          


WAMAR PRODUCTS, INC.


By:  /s/ Greg Bego                                            
                            
Its:      Acting CFO                                                            
          


WAMAR TOOL & MACHINE CO.


By:  /s/ Greg Bego                                            
                            
Its:      Acting CFO                                                            
          







23


